                                                                           920.231.2150
                                                                      Fax: 920.231.5713
                                                          E-Mail info@ch13oshkosh.com


                             REBECCA R GARCIA
                         Chapter 13 Trustee in Bankruptcy
                       EASTERN DISTRICT OF WISCONSIN
                                  P O Box 3170
                            Oshkosh, WI 54903-3170


                                      April 30, 2019



Honorable Beth E Hanan
U S Bankruptcy Court Judge
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re: Floyd Bowie III
    Case No. 2017-28664-BEH-13

Dear Judge Hanan:

        I am writing today to inform the Court of the attached letter that was sent, by me,
to the state court regarding the proceedings that are also now subject of the pending
objection to confirmation by Robert Settecase and Premier Milwaukee LLC. There is a
hearing scheduled on this matter for May 21, 2019 at 10:30 a.m. The objecting party
raises several issues regarding the standing of the debtor and the duties of a Chapter 13
Trustee. As stated in the attached letter, I would direct your attention to Cable V. Ivy
Tech State College, 200 F.3d 467 (7th Cir. 1999). In addition, as a Chapter 13 Trustee,
my powers are specifically limited by the bankruptcy code. You will note that 11 U.S.C.
§ 1302(b)(1) refers to several sections of 11 U.S.C. § 704, all relating to the duties of the
Trustee. Specifically absent from those duties is 11 U.S.C. § 704(a)(1) to “collect and
reduce to money the property of the estate . . .” Given this limitation, if I, as Chapter 13
Trustee, were to have “control of the lawsuit” or pursue the lawsuit as suggested in the
objection to confirmation, I would have no ability to collect the proceeds. Chapter 13 has
been specifically designed by Congress to allow the debtor to maintain in possession of
all property of the estate, see 11 U.S.C. § 1306(b), and getting a plan confirmed requires
that each unsecured claim receive not less than the amount that would be paid on such a
claim if the estate of the debtor were liquidated under chapter 7. See 11 U.S.C. §
1325(a)(4).




           Case 17-28664-beh        Doc 50      Filed 04/30/19      Page 1 of 4
        If I have any concern, it is that the claims that the Debtor has raised in the state
court action were not disclosed in the Debtors Schedules or plan until this issue was
raised by Attorney Cade who notified my office of the lawsuit in early April, 2019. The
original Schedules and 341 testimony of the debtor did not reveal the state court claims as
they should have.

                                      Sincerely,


                                      /s/ Rebecca R Garcia
                                      Rebecca R Garcia
                                      Standing Chapter 13 Trustee

RRG:klw




           Case 17-28664-beh        Doc 50     Filed 04/30/19       Page 2 of 4
Case 17-28664-beh   Doc 50   Filed 04/30/19   Page 3 of 4
                                      Digitally signed by Rebecca R.
                        Rebecca R.    Garcia
                                      DN: cn=Rebecca R. Garcia, c=US,
                                      o=Chapter 13 Trustee Oshkosh,
                          Garcia      email=garciar@ch13oshkosh.com
                                      Date: 2019.04.25 12:28:58 -05'00'




Case 17-28664-beh   Doc 50   Filed 04/30/19              Page 4 of 4
